Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowability
	Please refer to the applicant’s remarks pages 8 – 13 and independent claim 1** amendments that were filed on 30th May 2022.
** The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations. 


Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Brodbeck et al, US 10,338,544 B2: Process Control systems that include a client IED and a plurality of server IEDs connected to an Ethernet communication network wherein a protocol analyzer tool connected to the communication network captures messages directed to the client IED and assigns, from a standardized configuration representation of the PC system comprising the logical data flow definitions, a server or source IED to each captured message and that, a client IED independent way of diagnosing a cause of client overload problems is provided by analyzing statistically the captured messages. Such statistical approach allows identifying any operating server or source IED sending, on average, more messages than during a preceding period or more messages than calculated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        2nd June 2022